Opinion by
Lawrence, J.
It must be presumed that the collector exhausted consideration of said paragraph 339, supra, including its modified form, and was satisfied that the subject articles are not only household utensils but that they are illuminating articles as well, within the meaning of said paragraph when con*457sidered in its entirety. United States v. Lilly & Co. and Parke, Davis & Co. (14 Ct. Cust. Appls. 332, T. D. 41970). It was necessary, therefore, for the plaintiffs to establish not only that the decision of the collector was erroneous but that the plaintiffs’ claimed classification is correct. United States v. Gardel Industries (33 C. C. P. A. 118, C. A. D. 325).
Plaintiffs failed to establish by competent evidence that the articles are not chiefly used for illuminating purposes. The presumption of correctness attaching to the collector’s classification stands undisturbed. The protest was overruled.